PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Kaiser et al.
Application No. 16/712,989
Filed: 13 Dec 2019
For: Computer Server Heat Regulation Utilizing Integrated Precision Air Flow
Attorney Docket No. DNDHK-0023
:
:
:	DECISION ON PETITIONS
:
:
:


This is a decision on the “PETITION TO CORRECT PRIORITY”, filed November 15, 2021, which is properly treated as a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. §§  119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional  applications set forth in the concurrently filed Application Data Sheet (ADS).  This is also a decision on the petition to expedite under 37 CFR 1.182, filed November 17, 2021. 

The petition under 37 CFR 1.182 is GRANTED. 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

Petition under 37 CFR 1.182

With the instant petition, Applicant has paid the $210 petition fee (small entity rate) and requested expedited consideration of the contemporaneously filed petition under 37 CFR 1.78.  In view thereof, the petition to expedite is granted.

Petition under 37 CFR 1.78


A petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.




The ADS submitted with the petition is not acceptable because it contains a benefit claim that an unrelated application, application No. 10/426,061, is a continuation of application No. 15/144,788.  Presumably, Applicant intended to make the claim that application No. 15/792,663 is a continuation of application No. 15/144,788.   

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) and a corrected ADS (complying with the provisions of 37 CFR § 1.76) to correct the above matter is required.  No further petition fee is due on renewed petition.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to Group Art Unit 2835 for consideration of the Amendment filed October 29, 2021.

	
/DOUGLAS I WOOD/Attorney Advisor, OPET